Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the electrical contact" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (US 20090066535).
CLAIM 1:  Patel discloses a subsea wellhead system.  The system comprises a tubing hanger (442) landed in a wellhead housing (see, for example, Fig. 8A), wherein the tubing hanger comprises a bore (Fig. 8A) and a first fiber optic cable (in sensor assembly 112, paragraph 0054; Fig. 29).  A tree landed on the tubing hanger (see Fig. 33 showing wellhead 1614 on hanger, tree functions performed there to control pressure), wherein the tree comprises a bore (see Fig. 33) and a second fiber optic cable (1502 carrier line).  A seal sub (packer 120) is coupled to an inner wall of the tree, wherein the seal sub is landed in and engaged with an inner wall of the tubing hanger, wherein the second fiber optic cable extends between a surface location and the seal sub, wherein the seal sub comprises: a bore; and a fiber optic communications line that is communicatively coupled to both the first fiber optic cable and the second fiber optic cable (see Fig. 29 showing cables connected).  Wherein the seal sub and the tubing hanger form an electrical connection regardless of an orientation of the tubing hanger relative to the tree (via branch 1504).  A transducer (2011) is disposed at a downhole location about a tubing string suspended from the tubing hanger, wherein the first fiber optic cable is communicatively coupled to the transducer and extends between the transducer and the seal sub (see paragraph 0227).  A first photodetector disposed in the seal sub and communicatively coupled to the fiber optic communications line; a second photodetector disposed in the tubing hanger and communicatively coupled to the first fiber optic cable (see paragraph 0216 discussing photodectors).  A first optical transmitter disposed in the seal sub and communicatively coupled to the fiber optic communications line; and a second optical transmitter disposed in the tubing hanger and communicatively coupled to the first fiber optic cable (see paragraph 0216).
CLAIM 2:  Patel discloses a third photodetector and a power supply, wherein both the third photodetector and the power supply are disposed at a downhole location about the tubing string, wherein the third photodetector is configured to convert a light signal from the first fiber optic cable into an electrical signal to be used by the power supply (see paragraph 0081 where power sources are supplied downhole; paragraph 0075 disclosing batteries).
CLAIM 3:  A fourth photodetector disposed at the surface location, wherein the fourth photodetector is configured to convert a light signal from the second fiber optic cable into an electrical signal to be used by an information handling system (see paragraphs 0054, 0076 discussing multiple sensors).
CLAIM 4:  A third optical transmitter disposed at a downhole location about the tubing string, wherein the third optical transmitter is coupled to the transducer and configured to convert an electrical signal from the transducer into a light signal to be transmitted via the first fiber optic cable (see paragraph 0054, 0216).
CLAIM 5:  A fourth optical transmitter disposed the surface location, wherein the fourth optical transmitter is configured to convert an electrical signal into a light signal to be transmitted via the second fiber optic cable (see discussions above).
CLAIM 10:   The sub seal comprises multiple metal-to- metal protrusions configured to sealingly engage an inner wall of the tubing hanger (see paragraph 0117).
CLAIMS 11-20:  These methods are inherent to the above structures and the known uses of photodectors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel.
CLAIM 6:  Patel discloses the elements of claim 1 as discussed above.
Patel further discloses the electrical connection comprises an electrical conductor, wherein the fiber optic communications line terminates at and is electrically coupled to the electrical contact (see Figures showing connection from downhole to the top).
Patel fails to disclose an elastomeric shroud, wherein the electrical conductor is disposed within the elastomeric shroud, and wherein the elastomeric shroud is disposed between the tubing hanger and the sub seal.
Examiner takes official notice the elastomeric shrouds are known in the art as a means of insulating a wire.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the conductor of Patel to include an elastomeric shroud as described in the claim as a combination of known prior art elements in which the shroud would perform the well known function of insulating the conductor to ensure the electrical data is not compromised by interacting with other parts.
CLAIM 7:  Patel discloses sealingly engage an inner wall of the tubing hanger on either side of the electrical conductor (see Figures showing seals such as Fig. 8A).
CLAIM 8:  The electrical conductor and the elastomeric shroud extend 360 degrees about an axis of the seal sub (see Fig. 8A showing the conductor can go around the sub; the shroud of the combination would follow).
CLAIM 9:  The electrical connection further comprises an electrical contact disposed in the tubing hanger, wherein the electrical contact is electrically coupled to the electrical conductor, wherein the first fiber optic cable terminates at and is electrically coupled to the electrical contact (see Fig. 8A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows the state of the art of strain measurement of well systems via similar means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679